Case: 1:18-cv-00820-MWM-MRM Doc #: 23 Filed: 06/10/20 Page: 1 of 1 PAGEID #: 1889

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
QURAN HAMM, : Case No. 1:18-cv-820
Petitioner, : Judge Matthew W. McFarland

vs.

RON ERDOS, WARDEN,
SOUTHERN OHIO CORRECTIONAL
FACILITY,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS (DOC. 22),
DISMISSING PETITION WITH PREJUDICE, AND TERMINATING CASE

 

The Court has reviewed the Report and Recommendations (Doc. 22) of United
States Magistrate Judge Michael R. Merz, to whom this case is referred pursuant to 28
U.S.C. § 636(b). As no objection to the Report and Recommendations has been filed and
the time do so has expired, the Court hereby ADOPTS the Report and Recommendations
in its entirety. Accordingly, the Petition for Writ of Habeas Corpus (Doc. 5) is hereby
DISMISSED with prejudice. Because reasonable jurists would not disagree with this
conclusion, Petitioner is DENIED a certificate of appealability and the Court CERTIFIES
to the Sixth Circuit that any appeal would be objectively frivolous and should not be
permitted to proceed in forma pauperis. The Clerk shall TERMINATE this action on the
Court’s docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT

Apt, At ytd OF dad
oy. pth

MATTHEW W. Ants D
UNITED STATES DISTRICT JUDGE
